      Case 3:19-cv-01182-LC-EMT Document 53 Filed 03/10/21 Page 1 of 2



                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ADALBERTO MORALES,
    Plaintiff,

vs.                                            Case No.: 3:19cv1182/LAC/EMT

OFFICER WHITE, et al.,
     Defendants.
                                 /

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on February

8, 2021 (ECF No. 52). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

52) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
       Case 3:19-cv-01182-LC-EMT Document 53 Filed 03/10/21 Page 2 of 2



                                                                     Page 2 of 2


       3.     All pending motions are DENIED as moot.

       4.     The clerk of court is directed to close the file.

       DONE AND ORDERED this 10th day of March, 2021.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1182/LAC/EMT
